Citation Nr: 1100354	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-32 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for abdominal aortic aneurysm, 
including as secondary to chronic obstructive pulmonary disease 
(COPD).  


ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active service from July 1965 to April 1985. 

The appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board remanded 
the case in April 2010 for additional development, and it now 
returns to the Board for further review. 

The claim of entitlement to service connection for COPD, 
previously on appeal and also the subject of the Board's April 
2010 remand, was granted by the Appeals Management Center (AMC) 
in a July 2010 decision.  Because the July 2010 decision was a 
full grant of the benefit requested in that appeal, there is no 
longer a case in controversy for review by the Board as to that 
issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The Board in the body of its April 2010 remand noted that it 
would not then adjudicate the claim for service connection for an 
abdominal aortic aneurysm because of the possibility that the 
condition might be causally associated with the then-claimed 
COPD.  Because service connection for COPD has since been 
granted, service connection for an abdominal aortic aneurysm on a 
secondary basis must now be considered.  The AMC did not obtain 
medical examination or medical opinion evidence addressing this 
secondary service connection question after granting service 
connection for COPD in July 2010.  Rather, the AMC issued a 
Supplemental Statement of the Case (SSOC) denying the claim for 
service connection for an abdominal aortic aneurysm on the same 
day it issued a rating decision granting service connection for 
COPD.  Then, the RO issued no further SSOC despite the Veteran's 
submission of additional evidence in August 2010 addressing his 
abdominal aortic aneurysm claim.  

An SSOC must be furnished to the appellant and his representative 
when additional pertinent evidence is received after a previous 
SOC or SSOC has been issued.  38 C.F.R. § 19.31 (2010).  When 
evidence is received by the agency of original jurisdiction prior 
to transfer of the records to the Board of Veteran's Appeals 
after an appeal has been initiated, the evidence will be referred 
to the appropriate rating or authorization activity for review 
and disposition.  38 C.F.R. § 19.37.  Review of the record does 
not show that the RO/AMC has considered the present issue in 
light of this new evidence.  Unless this procedural right is 
waived by the veteran, any additional evidence must be referred 
to the RO or AMC for review and preparation of an SSOC.  Id., 
38 C.F.R. § 20.1304(c).  Thus, at the least, the case must be 
remanded for AMC consideration of the newly submitted evidence.  

The Veteran has contended, including in a June 2005 submitted 
statement, that he believes his claimed disabilities developed 
related to service, even though they were not detected in 
service.  Relevant to the present appeal, he contends that upon 
service separation in April 1985 he was not examined for coronary 
artery disease or for an abdominal aortic aneurysm.  

A November 2003 private chest CT scan included findings of 
pleuroparenchymal fibrosis of the right apical segment and 
(incidentally) an abdominal aortic aneurysm.  A follow-up 
abdominal aortic CT scan provided further details of the 
abdominal aortic aneurysm.  

A February 2004 letter from a private physician informs that the 
Veteran was under treatment including for recurrent COPD and for 
abdominal aortic aneurysm.  

A record of private hospitalization in April 2004 documents 
treatment of coronary conditions including a high grade stenosis 
of the right coronary artery, and a fusiform infra-renal aneurysm 
as revealed by CT scan.  The Veteran received surgical treatment 
including dilation and stenting of the right coronary artery and 
aortography to correct the aneurysm.  A history was noted of COPD 
for the past two years, as well as coronary artery disease status 
post acute myocardial infarction.  

April 2004 chest X-rays revealed minimal fibrotic infiltrates in 
the right upper lung and a pleural density in the right apex.  A 
tortuous aorta was also noted.  Pulmonary tuberculosis was 
assessed, as well as apical pleural thickening and a tortuous 
aorta.  

An August 2008 pulmonary function test (PFT) revealed a "severe 
obstructive ventilatory pattern with a probable concomitant 
restriction."

In October 2008 the Veteran submitted a letter from a private 
medical group informing that he had first been seen there in 
November 2005 for treatment of conditions including COPD and an 
infrarenal aortic aneurysm.  The letter did not address the cause 
or etiology of those disorders.  

A further letter from another physician in the same medical 
group, dated and submitted in October 2008, informs of the 
Veteran's 20-30 pack-year smoking history and continued smoking, 
as related to his progressive breathing difficulty.  Koch's 
infiltrates of pulmonary tuberculosis were noted in the right 
upper lung field on X-rays.  The physician noted the assigned 
diagnoses of pulmonary tuberculosis and COPD, but provided no 
further etiology assessment.  

The Veteran was afforded a pulmonary function test (PFT) for a VA 
examination for compensation purposes in May 2010 addressing his 
claimed COPD.  This testing revealed a mild obstructive 
ventilatory pattern with restrictive component.  

Upon that VA examination in May 2010, the examiner noted the 
Veteran's service and post-service history, including of disease 
symptoms and pertinent findings.  The examiner observed that, 
despite pulmonary symptoms in service, pulmonary evaluation was 
not conducted upon service separation.  The conclusions of the VA 
examiner are here quoted:

The Veteran has COPD and pneumonia on examination.  
His pneumonia is less likely as not related to active 
service while his COPD developed after service but is 
at least as likely as not related to service based on 
[a] history of fume or dust exposure as part of his 
work and to smoking which is present on latest exam. 

Rationale for opinion given: He complained of 
shortness of breath and coughing during active 
service with findings of bronchitis and repeated URIs 
on record.  Treatment for bronchitis was given during 
service with persistence of symptom exacerbation 
reported after active service.  His chest X-ray was 
normal on discharge with no PFT done on discharge  
exam.  His recent PFT finding of obstructive lung 
disease shows that it has progressed through the 
years but had its origins during active service.  He 
has a significant smoking history but was also 
exposed to dust and fumes as part of his work for 20 
years in the military.  The report on his [service 
treatment record] of a congested nose and throat 
points to fume exposure other than smoking.  Although 
no evidence of airway trapping or PFT finding of COPD 
was noted on discharge, there is a linear progression 
of symptoms as noted by his complaint of chronic 
cough and shortness of breath which was initially 
noted during active service.  A diagnosis of COPD is 
based on PFT findings and produces symptoms when 
airway structures are affected.  He has airway 
obstruction on PFT which is diagnostic of the 
disease; he is also a current smoker which is a major 
factor in its progression.  

Given this assessed linear progression of symptoms associated 
with COPD from service, there remains the question of an 
association between this disease progression and development of 
an abdominal aortic aneurysm, and hence whether an abdominal 
aortic aneurysm is causally related to service including as 
secondary to COPD.  38 C.F.R. § 3.310 (2010).

Accordingly, the case is REMANDED for the following action:
  
1.  Send the Veteran updated VCAA notice, to 
inform him of the evidence necessary to 
substantiate his claim for service connection for 
an abdominal aortic aneurysm, including as 
secondary to his now service-connected COPD.  All 
records and responses received should be 
associated with the claims file, and any 
indicated development should be undertaken.  

2.  Thereafter, afford the Veteran a new VA 
examination by an cardiovascular specialist, to 
address the nature and etiology of the Veteran's 
abdominal aortic aneurysm.  The claims folder 
must be made available to the examiner for review 
in conjunction with the examination.  All 
necessary studies, tests, and evaluations should 
be performed and the results noted in the 
examination report. 

a.  The examiner should be specifically 
note that the Veteran has been granted 
service connection for COPD, with an 
assessment by a VA examiner upon a VA 
examination for compensation purposes in 
May 2010 that the Veteran had a linear 
progression of symptoms of chronic cough 
an shortness of breath from service 
which that examiner attributed to 
gradually progressive COPD, caused in 
part by many years of exposure to fumes 
and dust in the course of work in 
service, and also caused or exacerbated 
by ongoing smoking of cigarettes for 
decades, in service and post service.  

b.  The examiner should address whether 
it is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that the Veteran's 
abdominal aortic aneurysm (or residuals 
thereof) was caused or aggravated 
(permanently increased in severity) by 
his service from July 1965 to April 
1985; or whether such causation or 
aggravation is unlikely (i.e., less than 
a 50-50 probability).  

c.  The examiner should also address 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's 
abdominal aortic aneurysm (or residuals 
thereof) was caused or aggravated 
(permanently increased in severity) by 
his service-connected COPD, or whether 
such causation or aggravation is 
unlikely (i.e., less than a 50-50 
probability).    


d.  The examiner should consider all 
pertinent evidence, including medical 
and lay evidence, and the credibility of 
such evidence.  When addressing the 
credibility of the Veteran's statements, 
the examiner should clearly articulate 
his/her conclusions about the 
credibility of the statements, and the 
reasons for those conclusions.  

e.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

f.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the pre-existing or 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptoms which resolve with return to 
the previous baseline level of 
disability. 

g.  All opinions provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.  
If some questions cannot be answered 
without resorting to pure speculation, 
the examiner must provide a complete 
explanation as to why that is so.

3.  Thereafter, readjudicate the remanded claim 
de novo.  If the benefit sought by the remanded 
claim is not granted to the Veteran's 
satisfaction, provide him with a SSOC and an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

